      Case 4:20-cr-06002-SAB     ECF No. 116    filed 04/24/20   PageID.400 Page 1 of 2




1
                                                                               FILED IN THE

2                                                                          U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON




3                                                                     Apr 24, 2020
                                                                          SEAN F. MCAVOY, CLERK


4

5                          UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                     No. 4:20-CR-06002-SAB-4

8                        Plaintiff,                ORDER CONTINUING DETENTION
                                                   HEARING
9    vs.

10   JOHNNY MANUEL SAVALA,

11                       Defendant.

12         On Thursday, April 23, 2020, the Court conducted a detention hearing in

13   accordance with 18 U.S.C. § 3142(f). With his consent, Defendant appeared by

14   video from the Benton County Jail represented by court-appointed counsel Adam

15   Pechtel. Assistant United States Attorney Stephanie Van Marter represented the

16   United States.

17         At the hearing, the Court heard the arguments and proffers of counsel. On

18   the Court’s motion, the detention hearing was continued to permit the parties and

19   the United States Pretrial Services/Probation Office time to clarify and/or obtain

20   information requested by the Court. Specifically, the Court requested that the



     ORDER CONTINUING DETENTION HEARING - 1
      Case 4:20-cr-06002-SAB     ECF No. 116    filed 04/24/20   PageID.401 Page 2 of 2




1    United States Pretrial Services/Probation Office obtain more information

2    concerning the charges pending against Defendant in Grant County Superior Court

3    (Case Nos. 19-1-00717-13; 20-1-00104-2), and to contact the FBI to obtain

4    clarification as to the criminal history of Defendant’s sister’s fiancé, with whom

5    Defendant proposes residing. The Court ordered that a supplemental pretrial

6    services report be prepared. The Court further requested that defense counsel take

7    steps to have an in-custody substance abuse assessment conducted.

8    Accordingly; IT IS ORDERED:

9          1.     The detention hearing is continued to Thursday, April 30, 2020, at

10   1:30 PM, before Judge Dimke, presiding by video from Richland,

11   Washington. Due to the Court’s General Order 20-101-4, the public and

12   media/press can listen to proceedings by calling (866) 590-5005; access code

13   5864120. Hearing content provided via videoconference or teleconference

14   dial-in access MUST NOT be recorded or rebroadcast.

15   DATED April 24, 2020.

16                                s/Mary K. Dimke
                                  MARY K. DIMKE
17                       UNITED STATES MAGISTRATE JUDGE

18

19

20



     ORDER CONTINUING DETENTION HEARING - 2
